          Case 1:17-cv-07577-WHP Document 83 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 JAMES LYNCH, LLOYD JONES, and                     :
 BARON SPENCER, on behalf of                       :
 themselves and others similarly situated,         :
                                                   :          17cv7577
                        Plaintiffs,                :
                                                   :          ORDER
                -against-                          :
                                                   :
 CITY OF NEW YORK,                                 :
                                                   :
                        Defendant.                 :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:

               On April 23, 2020, this Court conducted a telephonic conference concerning a

dispute over the need for depositions in this action at this time. For the reasons stated on the

record:

   (1) Defendant shall inform Plaintiffs of the availability, technological capabilities, and
       professional duties of the 15 potential witnesses (the Captain deployed to the Anna M.
       Kross Center is not included) identified within the parties’ joint submission (ECF No. 79)
       by April 30, 2020. If Defendant fails to do so, Defendant shall provide Plaintiffs with
       contact information for the 15 potential witnesses.

   (2) In lieu of the parties’ anticipated May 6, 2020 status report (See ECF No. 75), the parties
       shall submit a status report on May 7, 2020 concerning the scheduling of depositions, all
       remaining discovery, and next steps in this litigation.

Dated: April 27, 2020
       New York, New York


                                                       SO ORDERED:


                                                       _______________________________
                                                            WILLIAM H. PAULEY III
                                                                   U.S.D.J.
